DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fitting further including a radially inwardly extending stop configured to engage an end of the pipe must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 recites “the fitting further including a radially inwardly extending stop configured to engage an end of the pipe”; however, the original disclosure fails to support the new claim language. The original disclosure is completely silent in regards to the fitting further including a radially inwardly extending stop configured to engage an end of the pipe. The original disclosure recites: 

The second seat 28 also projects radially inward from the inner surface 36 of the fitting 14 toward the central axis 38 (Figure 1) at a distance greater than the first seat 26…As shown in Figure 9, the sealing member 40 is inserted into the end 34 of the fitting 14 such that the second end 49b is seated on the first seat 26 of the fitting 14. The first end 18 of the pipe 12 is inserted into the opening 22 of the fitting 14 such that the first end 18 abuts the second seat 28 of the fitting 14.

Again, the original disclosure fails to support the new claim language. Therefore, the Examiner must conclude the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the pipe" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites, “the fitting further including a radially inwardly extending stop configured to engage an end of the pipe”. Claim 17 recites, “the fitting further including a radially inwardly extending stop configured to engage an end of the pipe”. Applicant appears to claim duplicate components. The Examiner does not understand exactly what Applicant is attempting to claim. The Examiner is unable to determine the metes and bounds of the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7571940, Krausz et al.
	In regards to claim 1, in Figures 1-2 and paragraphs detailing said figures, Krausz et al disclose a pipe coupling assembly comprising: an annular body (24, 26) having an outer surface and first and second inner diameter sections, the first inner diameter section being wider than the second inner diameter section; a rib (near 20) extending around the first inner diameter section of the annular body and projecting radially inwardly therefrom; teeth (42) situated within the second inner diameter section and projecting radially inwardly toward a central axis; a fitting (16) having a seat 
	Note, the pipe is not considered part of the claimed invention.
	In regards to claim 2, in Figures 1-2 and paragraphs detailing said figures, Krausz et al disclose the annular body includes a third inner diameter section, and wherein the third inner diameter section is wider than the second inner diameter section and smaller than the first inner diameter section.
	In regards to claim 3, in Figures 1-2 and paragraphs detailing said figures, Krausz et al disclose the third inner diameter section is disposed between the first inner diameter section and the second inner diameter section.
	In regards to claim 4, in Figures 1-2 and paragraphs detailing said figures, Krausz et al disclose a sealing member (32) including a body and a lip, and wherein the lip of the sealing member extends outwardly from the body and is received in the third inner diameter section of the body.
In regards to claim 5, in Figures 1-2 and paragraphs detailing said figures, Krausz et al disclose the teeth are integrally formed to a surface of the second inner diameter section.
Note, integral is not necessarily restricted to one-piece article. In re Kohno (CCPA) 157 USPQ 275. Integral is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte (CCPA) 177 USPQ 326.

	Note, integral is not necessarily restricted to one-piece article. In re Kohno (CCPA) 157 USPQ 275. Integral is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte (CCPA) 177 USPQ 326.
	In regards to claim 7, in Figures 1-2 and paragraphs detailing said figures, Krausz et al disclose the gripping ring is disposed within the second inner diameter section.
	In regards to claim 8, in Figures 1-2 and paragraphs detailing said figures, Krausz et al disclose the annular body includes a locking mechanism integrally formed to the outer surface thereof.
	In regards to claim 9, in Figures 1-2 and paragraphs detailing said figures, Krausz et al disclose a fastener is configured to actuate the locking mechanism from an unlocked state to a locked state to clamp the annular body around a pipe.
	In regards to claim 10, in Figures 1-2 and paragraphs detailing said figures, Krausz et al disclose the rib extending around the first inner diameter section of the annular body is received into a groove (between 20 and 22) formed in a fitting.
In regards to claim 11, in Figures 1-2 and paragraphs detailing said figures, Krausz et al disclose a pipe assembly comprising: a fitting defining an opening and having a radially outwardly facing groove extending around an end thereof, the fitting having a seat being configured to receive an end of a pipe; a coupling assembly disposed on the fitting and the pipe, the coupling assembling including an annular body, a rib, and teeth, the annular body having first and second inner diameter sections, the 
	In regards to claim 12, in Figures 1-2 and paragraphs detailing said figures, Krausz et al disclose the annular body includes a third inner diameter section, and wherein the third inner diameter section is wider than the second inner diameter section and smaller than the first inner diameter section.
	In regards to claim 13, in Figures 1-2 and paragraphs detailing said figures, Krausz et al disclose a sealing member including a body and a lip, and wherein the sealing member is sandwiched between the fitting and the pipe such that the lip is received within the third inner diameter section.
	In regards to claim 14, in Figures 1-2 and paragraphs detailing said figures, Krausz et al disclose the teeth are integrally formed to an inner diameter surface of the annular body.
Note, integral is not necessarily restricted to one-piece article. In re Kohno (CCPA) 157 USPQ 275. Integral is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte (CCPA) 177 USPQ 326.
	In regards to claim 15, in Figures 1-2 and paragraphs detailing said figures, Krausz et al disclose the teeth are integrally formed to a gripping ring.
Note, integral is not necessarily restricted to one-piece article. In re Kohno (CCPA) 157 USPQ 275. Integral is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte (CCPA) 177 USPQ 326.
16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5390965, Few.
	In regards to claim 16, as best understood, in Figures 1, 3 and 4, and paragraphs detailing said figures, Few discloses a pipe assembly (and claimed in combination with a pipe) comprising: a fitting (10, 16) defining an opening and having a radially outwardly facing groove (near 42) extending around an end thereof, the fitting having a circumferential seat (14) being configured to receive an outer circumferential end of a pipe (46); the fitting further including a radially inwardly extending stop (near the left end of 40) configured to engage an end of the pipe; a coupling assembly disposed on the fitting and the pipe, the coupling assembling (30) including an annular body, a rib (near 44), the annular body having first and second inner diameter sections, the rib extending around the first inner diameter section and projecting radially inwardly, a series of teeth (inside of 30) integrally formed as one piece with the second inner diameter section of the annular body and projecting radially inwardly to bite into the pipe; the annular body being configured to slide over the pipe to the extent that the rib in the annular body engages the groove in the fitting.
	In regards to claim 17, as best understood, in Figures 1, 3 and 4, and paragraphs detailing said figures, Few discloses the fitting further including a radially inwardly extending stop configured to engage an end of the pipe.
	In regards to claim 18, as best understood, in Figures 1, 3 and 4, and paragraphs detailing said figures, Few discloses an inner circumferential wall of the fitting adjacent the stop being sealed to an outer circumferential wall of the pipe.
	In regards to claim 19, as best understood, in Figures 1, 3 and 4, and paragraphs detailing said figures, Few discloses the fitting and pipe are sealed with a sealing member (28) including a body and a lip, and wherein the sealing member is sandwiched between the fitting and the pipe.
Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive.
Applicant argues that Krausz et al does not disclose a pipe coupling assembly comprising a rib extending around the first inner diameter section of the annular body and projecting radially inwardly therefrom; and a fitting having a seat configured to engage end portion of the pipe; the fitting further having a radially outwardly facing groove; and the annular body being configured to slide over the pipe to the extent that the rib in the annular body engages the groove in the fitting. The Examiner disagrees. Krausz et al disclose a pipe coupling assembly comprising: an annular body (24, 26) having an outer surface and first and second inner diameter sections, the first inner diameter section being wider than the second inner diameter section; a rib (near 20) extending around the first inner diameter section of the annular body and projecting radially inwardly therefrom; teeth (42) situated within the second inner diameter section and projecting radially inwardly toward a central axis; a fitting (16) having a seat configured to engage end portion of the pipe (any pipe having any convenient size, shape, configuration, operation and/or function); the fitting further having a radially outwardly facing groove (near 18); and the annular body being configured to slide over the pipe to the extent that the rib in the annular body engages the groove in the fitting.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679